Citation Nr: 1424040	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-48 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for mechanical low back pain, secondary to trauma.

2. Entitlement to an increased rating for lumbar radiculopathy of the left lower extremity, currently rated 10 percent disabling.

3. Entitlement to a separate rating for radiculopathy of the right lower extremity.

4. Entitlement to total disability rating based on individual unemployability (TDIU) prior to July 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter in December 2011 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the entire pendency of the claim, the Veteran's disability picture for his mechanical low back pain has been more adequately represented by the criteria for a 20 percent rating due to his limited range of motion of the spine in conjunction with pain, weakness, and stiffness.

2. The Veteran's radiculopathy of the left lower extremity has been moderate during the pendency of the claim.

3. The Veteran's radiculopathy of the right lower extremity has been mild during the pendency of the claim.

4. The Veteran has been unable to sustain substantially gainful employment since December 3, 2008, the date he resigned from his employment.

CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a 20 percent rating for the left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.124a, Diagnostic Code 8520 (2013).

3. The criteria for a separate 10 percent rating for the right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for TDIU have been met since December 3, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's November 2007 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Additionally, the letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, records from the Social Security Administration, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran had a VA examination in December 2007; however, the examination report does not fully address all of the Veteran's symptoms.  Specifically, the examiner did not provide range of motion testing of the spine.  However, range of motion testing of the spine was documented in the January 2012 VA examination report, which is adequate for rating purposes because the January 2012 VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).



A. Spine 

The RO has rated the Veteran's service-connected mechanical low back pain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Diagnostic Code 5237 uses the General Rating Formula for Diseases and Injuries of the Spine (General Formula) to rate spinal disabilities.  38 C.F.R. § 4.71a (2013).  This criteria is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id., Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In his claim, the Veteran stated that his back disability had worsened and affected his ability to work.  He submitted private treatment records from SMC, dated May 2007, which include an x-ray report showing mild spondylitic changes at multiple levels with facet arthropathy.  No significant disc space compromise or acute findings were noted.  

July 2007 private treatment records from RBJ Clinic indicate that the Veteran reported continuous back pain described as aching, sharp and severe.  He reported bilateral leg numbness.  He rated his pain at an 8 on a pain scale of 1 to 10, with 10 being the worst pain.  The provider indicated that ranges of motion (ROM) were within normal limits; however, specific degrees of motion were not indicated.  The diagnosis was lumbar radiculopathy.  X-ray films showed disc space narrowing.  An MRI of the spine, taken in July 2007, showed lumbar spondylosis most prominent at the L4-5 level, noting central canal, lateral recess, and inferior foraminal stenosis.  Subsequently, the Veteran's provider suggested bilateral L5 foraminal injections.  The Veteran had several steroid injections over the years to treat his radiculopathy, which temporarily eased his pain.  A July 2007 treatment record from SL Family Practice shows that the Veteran sought a doctor's note to get out of work due to his back pain.  October 2007 records from RBJ Clinic show decreased ROM with flexion.  ROM of extension, rotation, and lateral flexion were within normal limits.  Lumbar radiculopathy was noted.

A December 2007 VA examination report shows that the Veteran complained of aching and stiffness of his back as well as difficulty moving and occasional weakness in his legs.  The pain occasionally wakes him at night.  He reported having had steroid injections and noted that the procedures would help his pain for about two months at a time.  He did not report flare-ups but noted three instances in the past year when his symptoms increased to a mild degree.  He stated that he had not missed work due his back.  The examiner observed that flexion of the spine was 90 degrees, with pain when returning to an upright position.  Extension was 20 degrees, with pain at the endpoint.  Lateral rotation was 30 degrees, bilaterally.  Lateral flexion was 30 degrees, bilaterally.  The examiner found no pain, fatigue or incoordination with repetitive motion in any plane other than extension.  The examiner found no palpable tenderness or spasms.  Motor function was normal while deep tendon reflexes were somewhat diminished, low normal (1+), at the knees and ankles bilaterally.  Sensation was intact.  Gait was normal.  X-rays showed facet hypertrophy at L4-5 and L5-S1.  The examiner observed that the Veteran was working full-time four days a week and had not missed work due to his spine.  He was on his feet most of the time.  The Veteran said it takes three out of his four days off to recover once he has worked four 12-hour days.  He had minimal impairment with employment and had no employment limitations.  The examiner opined that the Veteran's physical impairment was mild to moderate in degree.

A February 2008 record from SL Family Practice shows that the Veteran missed 1.5 days of work due to back pain.  Treatment records show he missed several days of work in March and April 2008 due to his back pain.  April 2008 records from RBJ clinic show complaints of pain, rating up to a 9 on the pain scale.  The Veteran said his symptoms worsened when standing, sitting, bending, twisting, and moving.  His spine was tender to palpation at L3.  ROM was limited with flexion and extension.  Neurological testing was within normal limits.  The provider diagnosed lumbar radiculopathy.

In support of his claim, the Veteran submitted buddy statements.  These statements address the Veteran's back pain and indicate that his pain caused him to miss work and interfered with recreational activities.  In his notice of disagreement, the Veteran stated that his back pain interfered with sleeping.  He also stated that he could not stand or sit for prolonged periods without his back becoming stiff and painful.  He stated that he became weak and fatigued during his 12 hour shift at work due to the amount of walking and stairs.  He also stated that household chores, such as mowing the lawn, caused discomfort.

The Veteran submitted documents showing that he missed multiple days of work in 2007 and 2008 due to his back pain.  He also submitted a copy of his resignation letter, dated December 3, 2008, which indicates that he was leaving his employment because he was unable to adequately perform his job duties due to back problems.  In a January 2009 statement, he indicated that he could no longer perform the duties of his employment due to his back pain and stiffness, as well as the numbness in his legs.  In May 2009, he stated that he had to quit his job in December 2008 due to his back pain.  He was unable to perform his job duties.  He also said he was unable to perform household chores, such as mowing the lawn and washing the car.

Treatment records show that the Veteran had surgery on his back in February 2009.  Private treatment records dated June 2009 from SLC indicate that the Veteran had decreased flexion with pain, decreased extension with pain, and decreased left rotation and left lateral flexion.  Specific degrees of limitation were not provided.

In a July 2009 letter from the Veteran's private provider at RBJ Clinic, the provider stated that the Veteran had surgery in February 2009 and that he continued to have radicular pain down his left leg.  While his pain had improved since surgery, the Veteran developed an increase in back pain with activity and prolonged sitting, standing or bending.  The provider stated that the Veteran had participated in physical therapy but that he continued to have pain.  It was noted that the Veteran has had moderate to severe back pain and radiculopathy since his surgery as well as a significant amount of paraspinal pain.  The provider opined that due to the persistent nature of the back pain, the Veteran was not going to be able to perform an occupation that required heavy lifting, bending or twisting.  He stated that the Veteran might be able to perform some type of office duty or computer work with frequent breaks but that if prolonged sitting continued to be bothersome, the Veteran would not be able to perform sedentary work.  He said the Veteran would not be able to perform any type of manual labor in any occupation.

In the January 2012 VA examination report, the examiner noted the Veteran's MRI, which was completed in 2007, as well as his surgery in 2009.  The examiner stated that the Veteran had recurrent epidural injections with limited improvement.  The last injection was in 2011.  Treatment also included hydrocodone.  The examiner noted that a recent diagnosis indicated that his back surgery had failed and that an additional surgery was recommended.  The Veteran reported low back pain with radiation to the legs, and weakness and numbness of the left leg.  He reported that flare-ups impacted the function of his spine.  Flare-ups were caused by activities like chores, cutting grass, and washing the car.  He said he could not participate in sports or exercise.

The Veteran was able to flex his thoracolumbar spine to 80 degrees with pain starting at 70 degrees.  Extension of the spine was limited to 25 degrees with painful motion starting at 20 degrees.  Lateral flexion of the spine was limited to 25 degrees, bilaterally, with no objective evidence of pain.  Rotation was also limited to 25 degrees, bilaterally, with no objective evidence of pain.  The Veteran was able to perform repetitive testing.  No additional limitations were observed.  The examiner noted that the spine was tender to palpation.  The Veteran used a brace on occasion.  The examiner also observed a surgical scar, but found that it was asymptomatic and did not exceed 39 square centimeters or 6 square inches.  Testing revealed hypoactive or low normal (1+) deep tendon reflexes of the knees and ankles.  Testing for radiculopathy revealed mild pain, mild paresthesias, and mild numbness in the left lower extremity.  The examiner stated that the left sciatic nerve was involved and that the severity of the radiculopathy was moderate.  The examiner stated that the diagnosis of radiculopathy could be made based on a history of characteristic radiating pain and/or sensory changes in the legs, and objective clinical findings, which may include the asymmetrical loss or decrease in reflexes, decreased strength, and/or abnormal sensation.  The examiner did not diagnose intervertebral disc syndrome (IVDS).  The examiner did not indicate the impact of the Veteran's disability on his employment or activities of daily living.

The Board has thoroughly reviewed all of the evidence and finds that during the pendency of the claim, the Veteran's disability picture has more closely approximated the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran's ranges of motion have been limited, and while private treatment records do not show the limitation in degrees, the July 2012 examiner noted flexion limited to 80 degrees with pain starting at 70 degrees.  Considering the Veteran's pain and self-reported flare-ups, weakness, and stiffness noted in medical records dated throughout the pendency of the claim and in personal statements provided to VA, the Board finds that a 20 percent rating is an appropriate rating for the Veteran's mechanical low back pain.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  A rating in excess of 20 percent is not warranted for any period during the pendency of the claim because the evidence does not show or closely approximate the criteria for a 40 percent rating, which requires forward flexion of the spine to be limited to 30 degrees or less or that the Veteran have favorable ankylosis of the entire thoracolumbar spine.  Further, a 50 or 100 percent rating is not warranted because the evidence does not show unfavorable ankylosis of the spine.  Even considering the criteria under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the severity of the Veteran's low back symptoms do not rise to the level warranting a rating in excess of 20 percent.  Accordingly, the Board finds that at most, a 20 percent rating is warranted for the Veteran's mechanical low back pain during the pendency of his claim.  Hart, 21 Vet. App. 505.

B. Radiculopathy

The Board has also considered whether the Veteran is entitled to separate ratings for radiculopathy of the lower extremities.  The General Formula provides that objective neurologic abnormalities of the spine shall be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note (1).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

In August 2012, the RO granted a separate rating for the Veteran's left leg radiculopathy and assigned a 10 percent rating, effective January 11, 2012.  However, the Board finds that the Veteran is entitled to a separate rating for each lower extremity, effective the date of claim.

Regarding the left lower extremity, the Board finds that the Veteran has been treated for radiculopathy of the extremity during the entire pendency of the claim.  July 2007 private treatment records show complaints of bilateral leg numbness and a diagnosis of radiculopathy.  During the December 2007 VA examination, the Veteran reported weakness of the legs and testing showed diminished deep tendon reflexes, low normal (1+), at the knees and ankles bilaterally.  He continued to complain of numbness of the legs in a January 2009 statement.  Further, according to a July 2009 letter from his private provider at RBJ Clinic, the Veteran continued to have radicular pain down his left leg.  The January 2012 VA examiner said testing for radiculopathy revealed mild pain, mild paresthesias, and mild numbness in the left lower extremity.  The examiner indicated that the left sciatic nerve was involved and opined that the severity of the radiculopathy was moderate.  Since the Veteran's left leg radiculopathy has been present during the entire pendency of the claim and has manifested as mild pain, mild paresthesias, mild numbness, and diminished reflexes, low normal (1+), and has been described as moderate in degree, the Board finds that the Veteran's left lower extremity radiculopathy warrants a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  A rating in excess of 20 percent for the left leg radiculopathy is not warranted because his symptoms have not resulted in moderately severe incomplete paralysis of the sciatic nerve.  Thus, a 20 percent rating for the left lower extremity radiculopathy is warranted for the entire pendency of the claim.

Regarding the right leg radiculopathy, in July 2007, practitioners at RBJ Clinic noted complaints of bilateral leg numbness and a diagnosis of lumbar radiculopathy.  Further, the Veteran had multiple injections during the pendency of his claim to ease his bilateral lower extremity radiculopathy.  Additionally, the December 2007 VA examination report indicates that the Veteran complained of weakness of the legs and had diminished deep tendon reflexes, low normal (1+), at the knees and ankles bilaterally.  In a January 2009 statement, the Veteran continued to report numbness of the legs.  Notably, the Veteran had surgery in February 2009 and according to a letter from his private provider at RBJ Clinic, the Veteran continued had radicular pain down his left leg but not the right leg subsequent to the surgery.  During the January 2012 VA examination, the Veteran again reported only left leg symptomatology.  Based on the Veteran's symptoms of radiating pain and numbness with diminished reflexes or low normal (1+) reflexes, the Board finds that a separate 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A rating in excess of 10 percent is not warranted for any period because his reported and observed symptoms have not been moderate in degree at any time during the pendency of the claim.

C. Extraschedular Evaluation

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected mechanical back pain was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As noted above, the Board considered the Veteran's ranges of motion and the criteria under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, and found that his disability picture has more closely resembled the criteria for a 20 percent rating during the pendency of his claim.  Higher ratings are provided under the schedular criteria; however, his forward flexion of the spine was not limited to 30 degrees or less and he did not have favorable or unfavorable ankylosis of the spine.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology. 

The Board also finds that the severity of the Veteran's bilateral lower extremity radiculopathy has been adequately addressed by the schedular criteria.  The Veteran's bilateral lower extremity radiculopathy was evaluated under 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  The schedular criteria provide for ratings in excess of those currently assigned; however, the severity of the Veteran's radiculopathy does not warrant higher ratings for either extremity.  As discussed above, at most the Veteran's left lower extremity manifests as moderate incomplete paralysis of the sciatic nerve while the right lower extremity manifests as mild incomplete paralysis of the sciatic nerve.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

III. TDIU

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran filed a separate claim for TDIU in December 2008, the Board finds that the Veteran raised the issue of entitlement when he filed his increased rating claim in September 2007.  Here, the RO granted TDIU and assigned an effective date of July 14, 2009.  The issue remaining before the Board is whether the Veteran is entitled to TDIU prior to July 14, 2009.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Prior to the Board's grant of increased ratings herein, the Veteran had a total combined disability rating of 80 percent for his service-connected disabilities.  As such, he has met the schedular criteria for entitlement to TDIU during the entire pendency of his claim.  While the RO found that the Veteran was not entitled to TDIU prior to July 14, 2009, the Board finds that the Veteran is entitled to TDIU from December 3, 2008, the date he submitted his resignation from his employment due to his service-connected disabilities.  This finding is supported by the July 2009 letter from the Veteran's private provider, which states that due to the persistent nature of the Veteran's back pain, he could not have an occupation that required heavy lifting, bending or twisting.  The provider indicated that the Veteran might be able to perform office duties or computer work with frequent breaks but that if prolonged sitting continued to be bothersome, sedentary work would not be an option.  He found that the Veteran would not be able to perform any type of manual labor in any occupation.  Based on this letter and on treatment records which indicate that the Veteran has had problems with prolonged sitting, among other activities, throughout the pendency of his claim, the Board finds that the Veteran should be awarded TDIU as of the date of his resignation letter, December 3, 2008, the date he was no longer able to continue with his employment duties due to his service-connected disabilities.  TDIU is not warranted prior to this date because he was substantially and gainfully employed prior to December 3, 2008.  To this extent the appeal is granted.


ORDER

A 20 percent rating for mechanical low back pain, secondary to trauma is granted.

A 20 percent rating for lumbar radiculopathy of the left lower extremity is granted.

A separate 10 percent rating for radiculopathy of the right lower extremity is granted.

TDIU is granted from December 3, 2008.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


